Title: From John Adams to Samuel Dexter, 12 September 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy Sept 12th 1800

Applications like those enclosed from Mr Francis More, recommended by the select men of Cambridge, Dr Tappan & Mr Holmes, I never know how to receive. No particular employment is specified & I am left to study what can be done for the man. The consequence generally, if not universally has been, that nothing has ever been done for him. In such cases I know not which of the heads of department to consult. I transmit these papers to you because you know the persons who recommend if not the one recommended. I wish you to show them to the Sec. of the Treasury & to the Sec. of the Navy & if any thing occurs in the department of either, by which you can serve Mr. Moore & the public together it will be a gratification to an entire stranger to him
